                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


BENJAMIN W. FAWLEY                                    §
     Plaintiff,                                       §
vs.                                                   §       CAUSE NO. 1:20-CV-01342
                                                      §
HOWARD CLARKE, MICHELLE LUJAN                         §
GRISHAM, DWAYNE SANTISTEVAN                           §
AND ALISHA TAFOYA LUCERO,                             §
     Defendants.                                      §


    DEFENDANTS’ RULE 12(b)(1) AND RULE 12(b)(6) MOTION TO DISMISS
 PLAINTIFF’S COMPLAINT FOR LACK OF SUBJECT-MATTER JURISDICTION
AND FOR FAILURE TO STATE A CLAIM ON WHICH RELIEF MAY BE GRANTED

       Come Now, Defendants, Howard Clarke, Michelle Lujan Grisham, Governor of the State

of New Mexico, Dwayne Santistevan and Alisha Tafoya Lucero, (“Defendants”) in the above-

styled and numbered cause, and file this 12(b)(1) and 12(b)(6) Motion to Dismiss Plaintiff’s

Complaint for Lack of Subject-Matter Jurisdiction and for Failure to State a Claim on Which

Relief May be Granted.

                                      I.     INTRODUCTION

1.     Plaintiff brings a complaint for damages as a result of an alleged breach of contract and

due to various violations under the U.S. Constitution against the New Mexico state officials and

a Virginia state official listed as Defendants in this proceeding. Though not clear on the face of

Plaintiff’s complaint, it is presumed the actions complained of are as against Defendants in their

official capacities, and neither the State of New Mexico nor the State of Virginia have waived

immunity for the types of claims pursued by Plaintiff. Plaintiff alleges, inter alia, breach of

contract pursuant to the Interstate Corrections Compact (“ICC”) established under the consent of

Congress pursuant to 4 U.S.C. §112, and also alleges violations of the United States Constitution


                                                                                              Page 1
as follows: alleged violations of U.S. Const. art. I, §10, cl. 1 (bill of attainder, ex post facto, and

contracts clause); U.S. Const. amend. V (due process and double jeopardy); U.S. Const. amend

VIII (cruel and unusual punishment and excessive fines); and U.S. Const. amend. XIV, §1.

2.      However, under New Mexico law, pursuant to the New Mexico Tort Claims Act

(“TCA”) (NMSA 1978, § 41-4-1 et seq.), such a complaint requires potential plaintiffs to give

written notice to the governmental entity within ninety (90) days after an occurrence giving rise

to a claim. On the face of Plaintiff’s complaint, Plaintiff asserts that the alleged violations have

occurred from July 10, 2019 through at least September 15, 2020, and asserts a count of 137

violations. To date of this filing, Plaintiff has not fulfilled the notice requirements under the

TCA. As a result, the Court lacks jurisdiction to consider Plaintiff’s claims.

3.      In addition, because Plaintiff misconstrues a private cause of action under the ICC, and

relies on conclusory allegations to support his alleged breach of contract claims and violations of

the Constitution, Plaintiff has also failed to state a claim upon which relief may be granted.

Defendants therefore respectfully ask this Court to dismiss Plaintiff’s lawsuit in its entirety.

                         II.     STATEMENT OF RELEVANT FACTS

4.      Plaintiff is a prisoner in the New Mexico Corrections Department. This action

commenced on October 14, 2020 in the 1st Judicial District Court of Santa Fe County, New

Mexico, as Cause No.: D-101-CV-2020-02247 with the filing of Plaintiff’s Complaint.

5.      As of the date of this filing, the case was styled Benjamin W. Fawley v. Howard Clarke,

Michelle Lujan Grisham, Dwayne Santistevan and Alisha Tafoya Lucero.




                                                                                                  Page 2
6.      As identified by Plaintiff, Defendants are Howard Clarke, Director of the Virginia

Department of Corrections1, Michelle Lujan Grisham, Governor of the State of New Mexico,

Dwayne Santistevan, Warden of the Lea County Corrections Facility, and Alisha Tafoya-Lucero,

Cabinet Secretary for the New Mexico Corrections Department. On December 23, 2020,

Defendants filed their Notice of Removal to Federal Court pursuant to 28 U.S.C. §1441(a) and

(c).

                                    III.     STANDARD OF REVIEW

7.      Federal Rule of Civil Procedure Rule 12(b)(1) gives the Court the power to dismiss a

complaint for lack of subject matter jurisdiction. Fed. R. Civ. P. 12(b)(1). Dismissal under Rule

12(b)(1) calls for a determination that the court lacks authority to adjudicate the matter, and is a

direct challenge to the existence of jurisdiction rather than the allegations of the complaint. See

Castaneda v. INS, 23 F.3d 1576, 1580 (10th Cir. 1994) (recognizing federal courts are courts of

limited jurisdiction and may only exercise jurisdiction when specifically authorized to do so).

The burden of establishing subject matter jurisdiction is on the party asserting jurisdiction. Basso

v. Utah Power & Light Co., 495 F.2d 906, 909 (10th Cir. 1974). A court lacking jurisdiction

“must dismiss the cause at any stage of the proceedings in which it becomes apparent that

jurisdiction is lacking.” See Basso, 495 F.2d at 909. A Rule 12(b)(1) motion to dismiss “must be

determined from the allegations of fact in the complaint, without regard to mere conclusionary

allegations of jurisdiction.” Groundhog v. Keeler, 442 F.2d 674, 677 (10th Cir. 1971).

8.      The jurisdictional defect at issue here also relates to Rule 1-012(B)(1) NMRA, the

analogous New Mexico rule to that of Fed. R. Civ. P. 12(b)(1) where the court lacks subject



1
 According to the Virginia Department of Corrections website, “Harold” Clarke is identified as the Director of the
Virginia Department of Corrections, however Plaintiff’s Complaint identifies this individual as “Howard.” See
https://vadoc.virginia.gov/about/

                                                                                                             Page 3
matter jurisdiction over the complaint. When reviewing a challenge to the facts upon which

subject-matter jurisdiction is based, “a district court may not presume the truthfulness of the

complaint's factual allegations.” See South v. Lujan, 2014-NMCA-109, ¶ 8, 336 P.3d 1000, 1003

(citing Holt v. United States, 46 F.3d 1000, 1002–03 (10th Cir.1995)). Jurisdiction under the

TCA’s notice requirement is a “threshold issue” to be decided by the Court and is “separate from

the ultimate issue of liability.” Lopez v. State, 1996-NMSC-071, ¶ 16, 122 N.M. 611, 616.

Dismissal is mandatory once the Court determines that it lacks subject matter jurisdiction over

particular claims. Rule 1-012(H)(3) (“Whenever it appears by the suggestions of the parties or

otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the

action.”).

9.      Motions to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure test the

“legal sufficiency of the allegations contained within the four corners of the complaint.” Jojola v.

Chavez, 55 F.3d 488, 494 (10th Cir. 1995). A court may dismiss a cause of action under Rule

12(b)(6) for failure to state a claim if a complaint does not “contain enough allegations of fact ‘to

state a claim to relief that is plausible on its face.’” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(10th Cir. 2008) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). In considering a

Rule 12(b)(6) motion, a court must assume all well-pleaded facts, but not conclusory allegations,

to be true, and must draw all reasonable inferences in favor of a plaintiff. See Housing Auth. of

the Kaw Tribe v. City of Ponca, 952 F.2d 1183, 1187 (10th Cir. 1991).

10.     Likewise, under Rule 1-012(B)(6) NMRA, the analogous New Mexico rule, a Court may

dismiss a complaint for “failure to state a claim upon which relief can be granted.” A motion to

dismiss may be granted, “if it is evident that the plaintiff cannot obtain relief under any set of

facts alleged…or if the facts on the face of the complaint clearly support an affirmative defense



                                                                                                 Page 4
to the relief sought.” Sanders v. Estate of Sanders, 1996-NMCA-102, ¶ 6, 122 N.M. 468, 471.

To survive a motion to dismiss under Rule 1–012(B)(6) NMRA, a plaintiff must allege all the

elements of his/her claim. See Morales v. Reynolds, 2004-NMCA-098, ¶ 18, 136 N.M. 280, 285.

For the purposes of ruling on a motion to dismiss for failure to state a claim “the court must

accept as true” the factual allegations asserted in the pleadings. Herrera v. Quality Pontiac,

2003–NMSC–018, ¶ 2, 134 N.M. 43, 47. However, “conclusions of law are not admitted”

because “the very purpose of a motion to dismiss is to test the legal sufficiency of the claim.” See

Duran v. New Mexico Monitored Treatment Program, 2000-NMCA-023, ¶ 19, 128 N.M. 659,

664 (citing C & H Const. & Paving, Inc. v. Found. Reserve Ins. Co., 1973-NMSC-076, ¶ 9, 85

N.M. 374, 376) (“For purposes of the motion, the well-pleaded material allegations of the

complaint are taken as admitted; but conclusions of law or unwarranted deductions of fact are

not admitted.”).

                                      IV.     ARGUMENT
11.    Defendants move this Court to dismiss Plaintiff’s claims under Rule 1-012(B)(1) NMRA

for failure to comply with the mandatory notice requirement of the TCA. See NMSA 1978, §

41-4-16(A). Governmental entities are subject to suit for damages only as permitted by the

TCA. See NMSA 1978, § 41-4-4(A). Under the TCA, a person who claims damages against a

governmental entity is required to provide written notice stating the “time, place and

circumstances of the loss or injury” within ninety days after an occurrence giving rise to the

claim. See NMSA 1978, § 41-4-16(A). Unless notice as required in § 41–4–16(A) has been

provided, or unless the governmental entity had “actual notice of the occurrence[,]” a court is

jurisdictionally barred from considering the suit. See NMSA 1978, § 41-4-16(B).

12.    The TCA provides that “A governmental entity and any public employee while acting

within the scope of duty are granted immunity from liability for any tort except as waived by the

                                                                                             Page 5
New Mexico Religious Freedom Restoration Act [28-22-1 NMSA 1978] and by Sections41-4-5

through 41-4-12 NMSA 1978.” N.M. Stat. §41-4-4. The TCA also guarantees a defense, and

provides for payment by the government of any settlement or final judgment, for public

employees when liability is sought for not just any tort, but “any violation of property rights or

any rights, privileges or immunities secured by the constitution and laws of the United States or

the constitution and laws of New Mexico when alleged to have been committed by the public

employee while acting within the scope of his duty.” N.M. Stat. § 41-4-4. However, the TCA

establishes a statute of limitations as follows: “Actions against a governmental entity or a public

employee for torts shall be forever barred, unless such action is commenced within two years

after the date of occurrence resulting in loss, injury or death…” N.M. Stat. § 41-4-15. Notice of

such claims/actions must be provided, as per the TCA: “Every person who claims damages from

the state or any local public body under the Tort Claims Act [41-4-1 NMSA 1978] shall cause to

be presented to the risk management division for claims against the state… “within ninety days

after an occurrence giving rise to a claim for which immunity has been waived under the Tort

Claims Act, a written notice stating the time, place and circumstances of the loss or injury.”

N.M. Stat. § 41-4-16.

13.     Plaintiff’s complaint alleges, inter alia, that Defendants have interfered with contract

obligations and have engaged in various violations of rights under the United States Constitution

as follows: alleged violations of U.S. Const. art. I, §10, cl. 1 (bill of attainder, ex post facto, and

contracts clause); U.S. Const. amend. V (due process and double jeopardy); U.S. Const. amend

VIII (cruel and unusual punishment and excessive fines); and U.S. Const. amend. XIV, §1.

Plaintiff’s complaint alleges that,

        “Beginning on the 10th day of July 2009, L.C.C.F./Geo Group, Inc., as the defacto
        government agent of the N.M.C.D. began to take funds from Prisoner, Mr.

                                                                                                  Page 6
       Fawley’s inmate prison account without due process of law; a fact ongoing since
       10 July 2009 through 15 September 2020 accounting for 137 single, individual
       times prison officials have added additional terms to the specific sentence
       imposed by court.” See Plaintiff’s Complaint, Pg. 7 at paragraph B.
Further on in Plaintiff’s complaint, Plaintiff asserts his prayer for damages in excess of $400,000

as a result of the 137 instances of violations dating back to July 10, 2009. See Plaintiff’s

Complaint, Pg. 10. At no time has Plaintiff provided to Defendants the requisite notice under the

TCA during the Plaintiff’s stated period of the alleged violations giving rise to Plaintiff’s claims.

See N.M. Stat. § 41-4-16.

14.    Plaintiff’s complaint may also be dismissed for failure to state a claim upon which relief

may be granted pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Taking

Plaintiff’s allegations as true on the face of his complaint, there is no set of facts that would

establish Plaintiff’s private cause of action pursuant to contractual relationship between Plaintiff

and any of the Defendants. Plaintiff’s theory of the case appears to rest on a breach of contract

between “the State of New Mexico and the State of Virginia for the implementation of the

Interstate Corrections Compact.” See Plaintiff’s Complaint, Pg. 6. Furthermore, Plaintiff seeks

monetary damages against the Defendant state officials and therefore against the State. See

Plaintiff’s Complaint, Pg. 10. None of the respective states that are party to the Interstate

Corrections Compact have waived immunity by simply adopting the Interstate Corrections

Compact. See N.M. Stat. §31-5-17; see also Trujillo v. Williams, 465 F.3d 1210 (10th Cir. 2006)

(discussing that the states of Virginia and New Mexico did not waive sovereign immunity in

claim for monetary damages by adopting the Interstate Corrections Compact).

15.    Importantly, the Tenth Circuit, in Trujillo, noted that while the ICC includes a provision

that suggests that the compact creates rights enforceable by individual inmates: "The fact of

confinement in a receiving state shall not deprive any inmate so confined of any legal rights


                                                                                                Page 7
which said inmate would have had if confined in an appropriate institution of the sending state,”

the “compact says nothing about how such rights — assuming they exist — may be enforced.”

See N.M. Stat. § 31-5-17, art. 4(E); see also Trujillo, 465 F.3d at 1224; and see Ali v. District of

Columbia, 278 F.3d 1, 7 (D.C. Cir.2002). Ultimately, the Tenth Circuit in Trujillo held that a

prisoner could not establish claims for monetary damages against the states under the provision

of the ICC and applied sovereign immunity to bar Trujillo’s claims.

16.    Finally, the remaining items of relief in Plaintiff’s complaint may be characterized as

injunctive as Plaintiff seeks (1) an order from the Court to order “Attorney General to investigate

if this amounts to an organized criminal act by two or more state actors that may rise to the level

of criminal act,” and (2) “for the Court to decide if N.M. state law §33-8-8 is unconstitutional.”

At the time of this filing, neither the attorney general for the State of New Mexico or for the

State of Virginia, was named as a defendant and served with the complaint and Plaintiff has

failed to comply with Rule 5.1 of the Federal Rules of Civil Procedure relating to the

Constitutional Challenge to a Statute.

                                      V.     CONCLUSION

WHEREFORE, PREMISES CONSIDERED, Defendants respectfully move this Court to grant

their 12(b)(1) and 12(b)(6) Motion to Dismiss Plaintiff’s Complaint for Lack of Subject-Matter

Jurisdiction and for Failure to State a Claim on Which Relief May be Granted, and any other

relief this Court deems just and proper.

                                               Respectfully Submitted,

                                               By:    /s/Rodney L. Gabaldón
                                                      Rodney L. Gabaldón
                                                      State Bar No. 10514
                                                      Federal ID No. 98-194
                                                      Eric G. Rodriguez
                                                      State Bar No. 152859

                                                                                               Page 8
                                                     Federal ID No. 930976
                                                     Email: rgabaldon@wabsa.com
                                                     Email: erodriguez@wabsa.com

                                             WALSH GALLEGOS TREVIÑO
                                             RUSSO & KYLE, P.C.
                                             500 Marquette Avenue NW, Suite 1360
                                             Albuquerque, New Mexico 87102
                                             Phone: (505) 243-6864
                                             Fax: (505) 843-9318

                                             ATTORNEYS FOR DEFENDANTS



                                CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that on the 23rd day of December 2020, a true and correct
copy of the foregoing Defendants’ 12(b)(1) and 12(b)(6) Motion to Dismiss Plaintiff’s Complaint
for Lack of Subject-Matter Jurisdiction and for Failure to State a Claim on Which Relief May be
Granted was electronically filed with the Clerk of the Court using CM/ECF system and has been
served on Plaintiff, pursuant to Federal Rules of Civil Procedure as follows:

       Benjamin W. Fawley, Pro Se
       Inmate #69718
       Lea County Correctional Facility
       6900 West Millen Drive
       Hobbs, New Mexico 88244



                                             By:     /s/ Rodney L. Gabaldón
                                                     Rodney L. Gabaldón




                                                                                            Page 9
